COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-344-CV



IN RE BUFORD SCOTT, JR.  	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and motion for emergency stay and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus and motion for emergency stay are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.



BOB MCCOY

JUSTICE



PANEL:  MCCOY, LIVINGSTON, and MEIER, JJ.



MEIER, J. dissents without opinion.



DELIVERED:  November 25, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.